Title: From James Madison to Charles Pinckney, 26 July 1802
From: Madison, James
To: Pinckney, Charles


Sir,
Department of State July 26th 1802
Your several letters now to be acknowledged are of March 20th. April 6 and April 20.
The President has learnt with much satisfaction the readiness manifested by the Spanish Government to concur in establishing a Board for deciding on the indemnifications claimed by our citizens. My letter of Feby. 5th suggested an improvement in the definition of the powers of the Board, of which I hope you will not lose sight. As that letter is not acknowledged in any yet received, from you, a copy of it is now inclosed.
The last information from Paris renders it certain that the Cession of Louisiana to France has actually been concluded, and that the Cession comprehends the two Floridas. In this state of the business it seems unnecessary to decide on the price which Spain might be led to expect, for a cession of the Floridas including New Orleans to the United States; and the more so as it would be of use for us previously to know the value she places on the guaranty proposed in my letter to you of 25th of September last. For the present the Cession wished by the United States, must be an object of negotiation with the French Government. It will notwithstanding continue to be proper for you to cultivate the good dispositions of Spain in relation to it, both as they may not be entirely disregarded by France, and as in the turn of events, Spain may possibly be extricated from her engagements to France, and again have the disposal of the Territories in question.
The repugnance of the Spanish Government to the residence of an American Consul at New Orleans is to be regretted. It may be hoped however when the special grounds on which it may be rightly claimed by the United States, and safely yielded by Spain without infringing the general principle of her Colonial policy on this point, are more fully explained in the second representation proposed by you, that a more favourable determination will take place.
The complaint against Capt. Mallowny communicated in your letter of April 6 has been long since brought to the attention of the executive by the Spanish Minister here. On recurring to your instructions of June 9th 1801 you will find the subject noticed, and the proper assurances to the Spanish Government with respect to it, authorized and explained. I have now only to add, that the regular steps have been taken for enquiring into the allegations against him, and doing whatever right shall be found to demand.
As a supplement to the case of Joseph Dunlap and others forwarded in My letter of May 10th, I inclose a copy of a letter from Mr Ross, a Senator of the United States from Pennsylvania, with certain documents accompanying it, in support of the claim of the injured parties, on the Spanish Government, to all which I rely on your giving the due attention.
I inclose also a copy of a letter from James L. Cathcart Consul at Tripoli, which explains the nature and amount of a claim on the Spanish Government in behalf of the United States, which has long been postponed, but which appears to be so just and so clear that there can be little doubt of its being immediately admitted and satisfied.
You already know that W. Willis the Consul for Barcelona, suddenly withdrew from that place last year. That and other circumstances have made it a proper subject of consideration whether his Commission should be revoked or continued. The President wishes you to enquire into his conduct and character, and to forward the best information with respect to both that you can procure.
I did not fail to lay before the President your wish to have his permission to make an excursion into Italy, from Barcelona, whither the Court is to proceed in the Month of September. I need not assure you of his disposition to afford every indulgence in such cases which a due attention to the public service will allow. Of this condition you can under existing circumstances best judge yourself. To yourself therefore he leaves the decision; not doubting that it will be made under the due influence of every public consideration. With the highest respect and consideration &c. &c. &c
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6). Enclosures not found.



   
   In his letter of 5 Feb. 1802, JM had reminded Pinckney that U.S. claims against Spain should not be restricted to captures but should include “injuries received from the officers of Spain in attaching [U.S. merchants’] property for supposed breaches of its fiscal regulations: and examples are not wanting of unjust and ruinous prosecutions against our citizens upon criminal allegations.” He penned an example of a general provision that would include these cases, instructing Pinckney to add it to the Spanish-American claims agreement (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:441–42).



   
   JM had suggested that Pinckney might discuss, but not agree to, a U.S. guarantee of Spain’s American possessions (JM to Pinckney, 25 Sept. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:132).



   
   For Yrujo’s complaint of 4 June 1801 and JM’s instructions to Pinckney on the matter, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:262, 276.


